      Case 1:20-cv-00885-PGG-SLC Document 29 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DERRICK STEWART, on behalf of himself,
FLSA Collective Plaintiffs, and the Class,                        ORDER

                             Plaintiff.                      20 Civ. 885 (PGG)

                     – v.–

HUDSON HALL LLC
   d/b/a MERCADO LITTLE SPAIN,
HUDSON HALL HOLDINGS LLC
   d/b/a MERCADO LITTLE SPAIN,
THINK FOOD GROUP, LLC,
and JOSÉ RAMON ANDRÉS PUERTA
   a/k/a JOSÉ ANDRÉS,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule shall apply to Defendants’

motion to dismiss:

              1. Defendants’ motion shall be due May 29, 2020.

              2. Plaintiff’s opposition shall be due June 12, 2020.

              3. Defendants’ reply, if any, shall be due June 19, 2020.

Dated: New York, New York
       May 15, 2020
